 


109 HR 6394 IH: Telehealth and Medically Underserved and Advancement Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6394 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To facilitate the provision of telehealth services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Telehealth and Medically Underserved and Advancement Act of 2006.  
2.FindingsThe Congress finds as follows: 
(1)Studies state that telehealth improves access to medical care for geographically or socio-economically isolated patients. 
(2)Research has consistently shown that the use of telehealth is a major factor in preventing unnecessary patient travel to secondary or tertiary health care centers. 
(3)Literature states that the use of telehealth can augment the quality, continuity, and affordability of medical care.  
(4)The practice of teleheatlh preserves the patient’s current provider-to-patient relationship while facilitating access to specialty care. 
(5)The use of telehealth will ensure educational and training support for rural-based providers and remove the obstacle of professional isolation. 
(6)Telehealth allows patients to obtain medical consultation in their own communities, and the expanded use of telehealth technology will improve the quality of chronic disease care, increase wellness initiatives, and reduce health disparities for patients.  
3.Increasing types of originating telehealth sites and facilitating the provision of telehealth services across state lines 
(a)Increasing types of originating sitesSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the following: 
 
(VI)A skilled nursing facility (as defined in section 1819(a)). 
(VII)An assisted-living facility (as defined by the Secretary). 
(VIII)A board-and-care home (as defined by the Secretary). 
(IX)A county or community health clinic (as defined by the Secretary). 
(X)A community mental health center (as described in section 1861(ff)(2)(B)). 
(XI)A facility operated by the Indian Health Service or by an Indian tribe, tribal organization, or an urban Indian organization (as such terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) directly, or under contract or other arrangement. 
(XII)A site in a State in which the respective State medical board has adopted a formal policy regarding licensing or certification requirements for providers at distant sites who do not have a license to practice medicine at the originating site.. 
(b)Expanding eligibility for reimbursementSection 1834(m)(4)(C)(i)(I) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(i)(I)) is amended by striking rural. 
4.Strengthening telehealth services in rural and underserved urban AmericaSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended— 
(1)in section 330L— 
(A)by redesignating subsection (b) as subsection (c); and 
(B)by inserting after subsection (a) the following: 
 
(b)ConferenceWithin 2 years of the date of enactment of the Telehealth Medically Underserved and Advancement Act of 2006, the Secretary shall convene a conference of State licensing boards, local telehealth projects, health care practitioners, and patient advocates to promote interstate licensure for telehealth projects.; and 
(2)by inserting after section 330L the following: 
 
330M.Integrative eldercare telehealth demonstration project 
(a)PurposesThe purposes of this section are to encourage the creation of programs to— 
(1)evaluate the use of telehealth services in an integrative eldercare setting; 
(2)eliminate fragmented service delivery while promoting enhanced continuity of care, elimination of health disparities, and more simplified access to services; 
(3)develop community-based options that promote patient independence and leverage telehealth services and equipment to enable the use of the most cost-effective, least restrictive care settings; and 
(4)promote access for elderly patients in rural and underserved urban areas to improvements in medical technology and training across an integrated spectrum of care; and 
(5)make health care services more flexible and responsive to the diverse and changing needs of elderly patients in rural areas. 
(b)Grants authorized 
(1)In generalThe Director may award grants to eligible providers for projects to demonstrate how telehealth technologies can be used through telehealth networks in rural areas, frontier communities, and medically underserved areas, and for medically underserved populations, to— 
(A)expand access to, coordinate, and improve the quality of health care services; 
(B)improve and expand the training of health care providers; 
(C)expand and improve the quality of health information available to health care providers, and patients and their families, for decision making; and 
(D)expand and improve efforts to eliminate health care disparities. 
(2)Grant periodThe Director shall award grants under this subsection for a period of up to 5 years. 
(3)Number of grantsNot to exceed 50 grants shall be awarded under this subsection, of which at least ½ shall be dedicated to providing services in rural communities. 
(c)Use of fundsGrants awarded pursuant to subsection (b) may be used for activities including— 
(1)improving access to coordinated health care services and resource levels of care consistent with quality health care services and optimal patient outcomes, improving the quality of such care, increasing patient satisfaction with such care, and reducing the cost of such care through advanced telecommunication technologies; 
(2)developing effective care management practices and educational curricula to train health care professionals, paraprofessionals, and caregivers, including family members, and to increase the general level of competency of such individuals through such training; and 
(3)developing culturally competent curricula to train health care professionals, paraprofessionals, and caregivers, including family members, serving integrative eldercare patients in the use of telecommunications. 
(d)ApplicationsTo be eligible to receive a grant under subsection (b), an eligible provider, in consultation with the appropriate State office of rural health or another appropriate State entity, shall prepare and submit to the Director an application, at such time, in such manner, and containing such information as the Director may require, including— 
(1)a description of the project that the eligible entity will carry out using the funds provided under the grant; 
(2)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or improve the access to services of, and the quality of the services received by, those populations; 
(3)evidence of local support for the project, and a description of how the areas, communities, or populations to be served will be involved in the development and ongoing operations of the project; 
(4)a plan for sustaining the project after Federal support for the project has ended; 
(5)information on the source and amount of non-Federal funds that the entity will provide for the project; 
(6)information demonstrating the long-term viability of the project, and other evidence of institutional commitment of the entity to the project; 
(7)information on how services will be used to eliminate health care disparities; 
(8)in the case of an application for a project involving a telehealth network, information demonstrating how the project will promote the integration of telehealth technologies into the operations of health care providers, to avoid redundancy, and improve access to and the quality of care; and 
(9)other such information as the Director determines to be appropriate. 
(e)Report 
(1)Final reportNot later than 1 year after the date of termination of the last grant to be awarded under this section, the Director shall submit to Congress a final report— 
(A)describing the results of the programs funded by grants awarded pursuant to this section; and 
(B)evaluating the impact of the use of telehealth services in an integrative eldercare setting on— 
(i)access to care for patients served by integrative eldercare programs; and 
(ii)the quality of, patient satisfaction with, and the cost of, such care. 
(2)Ensuring access to quality careIn conducting the evaluation under paragraph (1)(B), the Director shall— 
(A)give special consideration to the impact of programs funded under this section on face-to-face access to medical providers; and 
(B)develop specific measures to evaluate the quality of care provided to those participating in such programs to ensure that telehealth augments the plan of care. 
(f)Eligible providerThe term eligible provider means a consortia of home and facility-based care providers that includes providers from no less than 2 of the following: 
(1)An adult congregate care facility. 
(2)A continuing care retirement community. 
(3)An assisted living facility. 
(4)An Alzheimer’s facility. 
(5)An institutional hospice facility. 
(6)A residential care facility. 
(7)An adult foster home. 
(8)A State-licensed nursing home, including a skilled nursing facility, an intermediate care facility, licensed home health provider or other health care provider that the Director deems appropriate and consistent with the purposes of this section. 
(g)DefinitionsIn this section: 
(1)Director; officeThe terms Director and Office mean the Director of the Office for the Advancement of Telehealth and the Office for the Advancement of Telehealth, respectively. 
(2)Integrative eldercareThe term integrative eldercare includes case management and coordination of care for elderly patients recovering from acute illness or coping with chronic disease at the lowest intensity and resource level of care consistent with quality health care services and optimal patient outcomes. 
(3)Telehealth servicesThe term telehealth services means services provided through telehealth technologies. 
(4)Telehealth technologiesThe term telehealth technologies means technologies relating to the use of electronic information, and telecommunications technologies, to support and promote, at a distance, health care, patient and professional health-related education, health administration, and public health. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Office for the Advancement of Telehealth to carry out this section $45,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008 through 2012. 
330N.Oral health telehealth demonstration project 
(a)PurposeThe purpose of this section is to evaluate the use of telehealth services to expand access to oral health services and improve oral health outcomes among rural and underserved urban patients. 
(b)Grants authorized 
(1)In generalThe Director is authorized to award competitive grants to eligible providers, individually or as part of a network of eligible providers, for the provision of oral health services to improve patient care, prevent health care complications, improve patient outcomes, and achieve efficiencies in the delivery of oral health care to patients who reside in rural areas. 
(2)Grant periodThe Director shall award grants under this section for a period of up to 5 years. 
(3)Number of grantsThe number of grants awarded under this section shall not exceed 30 grants. 
(c)Use of fundsGrants awarded pursuant to subsection (b) may be used for activities including— 
(1)improving access to care for rural and underserved urban patients served by eligible providers, improving the quality of that care, increasing patient satisfaction with that care, and reducing the cost of that care through advanced telecommunication technologies; 
(2)developing effective oral telehealth care management practices and culturally competent educational curricula to train oral health professionals and paraprofessionals and increase their general level of competency through that training; and 
(3)developing culturally competent curricula to train health care professionals and paraprofessionals, serving rural and underserved urban patients in the use of telecommunications. 
(d)ApplicationsTo be eligible to receive a grant under subsection (b), an eligible entity, in consultation with the appropriate State office of rural health or another appropriate State entity, shall prepare and submit to the Director an application, at such time, in such manner, and containing such information as the Director may require, including— 
(1)a description of the project that the eligible entity will carry out using the funds provided under the grant; 
(2)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or improve the access to services of, and the quality of the services received by, those populations; 
(3)evidence of local support for the project, and a description of how the areas, communities, or populations to be served will be involved in the development and ongoing operations of the project; 
(4)a plan for sustaining the project after Federal support for the project has ended; 
(5)information on the source and amount of non-Federal funds that the entity will provide for the project; 
(6)information demonstrating the long-term viability of the project, and other evidence of institutional commitment of the entity to the project; 
(7)information on how services will be used to eliminate health care disparities; 
(8)in the case of an application for a project involving a telehealth network, information demonstrating how the project will promote the integration of telehealth technologies into the operations of health care providers, to avoid redundancy, and improve access to and the quality of care; and 
(9)other such information as the Director determines to be appropriate. 
(e)Report 
(1)Final reportNot later than 1 year after the date of termination of the last grant to be awarded under this section, the Director shall submit to Congress a final report— 
(A)describing the results of the programs funded by grants awarded pursuant to this section; and 
(B)including an evaluation of the impact of the use of oral telehealth services on— 
(i)access to oral health care for rural patients; and 
(ii)the quality of, patient satisfaction with, and the cost of, that care. 
(2)Ensuring access to quality careIn conducting the evaluation under paragraph (1)(B), the Director shall— 
(A)give special consideration to the impact of programs funded under this section on face-to-face access to medical providers; and 
(B)develop specific measures to evaluate the quality of care provided to those participating in such programs to ensure that telemedicine augments the plan of care. 
(f)Definition of eligible providerIn this section, the term eligible provider includes dentists, periodontists, orthodontists, dental and oral health clinics, and schools of dentistry and oral health, where a majority of the patient population resides in a rural area, and may include other rural oral health providers that the Director deems appropriate. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008 through 2010.. 
5.Joint working group on telehealth 
(a)In general 
(1)Representation of rural and urban areasThe Secretary of Health and Human Services shall establish, within the Office for the Advancement of Telehealth in the Health Resources and Services Administration, and under the leadership of the Director of such Office, a Joint Working Group on Telehealth. In establishing such Group, the Secretary shall ensure that all relevant Federal agencies are represented and that input from relevant industry groups, including representatives of rural areas and medically underserved areas, is fully considered. 
(2)MissionThe mission of the Joint Working Group on Telehealth is— 
(A)to identify, monitor, and coordinate Federal telehealth projects, data sets, and programs in rural and urban areas;  
(B)to analyze— 
(i)how telehealth systems are expanding access to health care services, education, and information; 
(ii)the clinical, educational, or administrative efficacy and cost-effectiveness of telehealth applications; and 
(iii)the quality of the telehealth services delivered; 
(iv)how telehealth systems can advance the improvement of health care quality and the elimination of health care disparities; and 
(v)the level of Federal resources needed to accomplish the stated objectives of telehealth programs as established under this Act; and 
(C)to make further recommendations for coordinating Federal and State efforts to increase access to health services, education, and information in rural and urban medically underserved areas .  
(3)Annual reportsNot later than 2 years after the date of enactment of this Act, and each January 1 thereafter, the Joint Working Group on Telehealth shall submit to Congress a report on the status of the Group’s mission and the state of the telehealth field generally. 
(b)Report specificsThe annual report required under subsection (a)(3) shall provide— 
(1)an analysis of— 
(A)the matters described in subsection (a)(2)(B); 
(B)Federal activities with respect to telehealth; and 
(C)the process of the Joint Working Group on Telehealth’s efforts to coordinate Federal telehealth programs; and 
(2)recommendations for a coordinated Federal strategy to increase health care access through telehealth. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to enable the Joint Working Group on Telehealth to carry out this section. 
 
